UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 3, 2010 Moody National REIT I, Inc. (Exact Name of Registrant as Specified in Charter) Maryland 333-150612 26-1812865 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 6363 Woodway Drive, Suite 110 Houston, Texas 77057 (Address of Principal Executive Offices, including Zip Code) Registrant’s telephone number, including area code: (713) 977-7500 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01Financial Statements and Exhibits. On June 3, 2010, Moody National REIT I, Inc. (the “Company”) filed a Form 8-K reporting the Company’s acquisition of an indirect interest in a hotel property located in Atlanta, Georgia, commonly known as the Residence Inn by Marriot Perimeter Center (the “Residence Inn Perimeter”). The Company is filing this Current Report on Form 8-K/A in order to amend the Current Report on Form 8-K filed on June 3, 2010 to provide the required financial information related to the Company’s acquisition of an indirect interest in the Residence Inn Perimeter. (a) Financial Statements of Business Acquired. The following financial statements are submitted at the end of this Current Report on Form 8-K/A and are filed herewith. Residence Inn Perimeter Independent Auditors’ Report F-1 Combined Balance Sheets as of March 26, 2010 (unaudited) and January 1, 2010 and January 2, 2009 F-2 Combined Statements of Operations for the three-month periods ended March 26, 2010 and March 27, 2009(unaudited) andthe fiscal years ended 2009 and 2008 F-3 Combined Statements of Owners’ Deficit for the three-month period ended March 26, 2010 (unaudited) and the fiscal years ended 2009 and 2008 F-4 Combined Statements of Cash Flows for the three-month periods ended March 26, 2010 and March 27, 2009 (unaudited) and the fiscal years ended 2009 and 2008 F-5 Notes to Combined Financial Statements for the three-month periods ended March 26, 2010 and March 27, 2009 (unaudited) and the fiscal years ended 2009 and 2008 F-6 (b) Pro Forma Financial Information. The following financial information is submitted at the end of this Current Report on Form 8-K/A and is furnished herewith. Moody National REIT I, Inc. and Subsidiaries Unaudited Pro Forma Consolidated Financial Information F-14 Unaudited Pro Forma Consolidated Balance Sheet as of March 31, 2010 F-15 Unaudited Pro Forma Consolidated Statement of Operations For the Three Months ended March31, 2010 F-16 Unaudited Pro Forma Consolidated Statement of Operations for the year ended December 31, 2009 F-17 Unaudited Notes to Pro Forma Consolidated Financial Information F-18 (c) Shell Company Transactions Not applicable (d) Exhibits. None. INDEPENDENT AUDITORS’ REPORT To the Owners of Residence Inn Perimeter Houston, Texas We have audited the accompanying combined balance sheets of Residence Inn Perimeter (the “Property”) and Moody National RI Perimeter MT, LLC (“Moody Perimeter MT”), both of which are under common control, as of January 1, 2010 and January 2, 2009, and the related combined statements of operations, owners’ deficit, and cash flows for the years ended January 1, 2010 and January 2, 2009. These financial statements are the responsibility of the Property’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the companies’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the combined financial position of the Property and Moody Perimeter MT as of January 1, 2010 and January 2, 2009, and the combined results oftheir operations and their combined cash flows for each of the years ended January 1, 2010 and January 2, 2009, in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte & Touche LLP
